      Case: 1:18-cr-00735-JRA Doc #: 57 Filed: 02/21/20 1 of 2. PageID #: 991



                       IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

UNITED STATES OF AMERICA,                            CASE NO. 18-CR-735

                       Plaintiff,                    JUDGE JOHN ADAMS

       v.                                            MOTION TO WITHDRAW DEFENDANT
                                                     MOHAMMAD MOHAMMAD’S BRIEF
                                                     TAX LOSS [DOC. 54]
MOHAMMAD H. MOHAMMAD,

                       Defendant.

       Now comes Defendant Mohammad Mohammad, by and through undersigned counsel, and

hereby requests that this honorable Court permit him to withdraw his Post-Hearing Brief on Tax

Loss filed as Document No. 54 in this case and substitute it with a replacement brief.

       Counsel or Defendant has discussed this Motion with Counsel for the United States and is

advised that there is no objection to this motion.

                                              Respectfully submitted,

                                              /s/ J. Scott Broome
                                              J. Scott Broome (0042164)
                                              J. Scott Broome & Associates Co.
                                              1501 Chagrin River Road
                                              Gates Mills, Ohio 44040
                                              Phone: (440) 448-5142
                                              Facsimile: (440) 423-1798
                                              sbroome@broomelpa.com

                                              /s/Ziad Tayeh_______________
                                              Ziad Tayeh (0088027)
                                              Tayeh Law Offices, LLC
                                              22255 Center Ridge Road, Suite 311
                                              Rocky River, OH 44116
                                              Phone: (440) 580-0365
                                              Fax: (440) 359-8755
                                                 1
      Case: 1:18-cr-00735-JRA Doc #: 57 Filed: 02/21/20 2 of 2. PageID #: 992



                                              Email: info@Tayehlaw.com
                                              Attorney for Defendant


                                 CERTIFICATE OF SERVICE

       A true and correct copy of the foregoing Motion will be served via the Court’s Electronic

filing system upon the persons listed therein on this 21st day of February, 2020.

                                              /s/ J. Scott Broome
                                              J. Scott Broome (0042164)
                                              J. Scott Broome & Associates Co.
                                              Attorney for Defendant




                                                 2
